Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Weissman, J.), rendered March 8, 1984, convicting him of burglary in the second degree (three counts), attempted burglary in the second degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Defense counsel’s efforts on behalf of the defendant afforded him meaningful representation (see, People v Baldi, 54 NY2d 137). Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). As to the sentence we find that there has been no abuse of discretion (see, People v Suitte, 90 AD2d 80, 86). We have reviewed the defendant’s other contentions and find them to be without merit. Weinstein, J. P., Eiber, Spatt and Sullivan, JJ., concur.